Citation Nr: 1715038	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  15-25 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE


Whether termination of an erroneous duplicate award of death pension in the monthly amount of $707.00 effective May 1, 2014 was proper. 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to October 1954.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The appellant withdrew her request to testify at a hearing before the Board in a January 2017 statement. 

In a June 2014 Eligibility Verification Report and September 2014 notice of disagreement (NOD), the appellant raised the issue of the amount of pension she is receiving, indicating that she has a dependent.  The record shows that her maximum annual pension rate has been calculated for an individual with no dependents.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  VA erroneously paid pension in the monthly amount of $707.00, the maximum rate for an individual with no income, concurrently with a monthly payment of pension at $414.00 per month, which is a reduced rate based on the appellant's income. 

2.  The erroneous award of duplicate pension benefits in the amount of $707.00 per month was discontinued effective May 1, 2014, the last day of the award, and following 60 days after notice of the proposed termination.  


CONCLUSION OF LAW

The termination of the duplicate award of pension benefits in the monthly amount of $707.00 effective May 1, 2014 was proper.  38 U.S.C.A. §§ 101, 1503, 5112, 1521, 1541, 1543 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.103, 3.274, 3.500 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has been in receipt of death pension benefits since 2005.  The monthly rate of pension was initially calculated for an individual with no income.  In 2009, the RO learned that the appellant had been in receipt of monthly income from the Social Security Administration (SSA) since 2008 and proposed to reduce her pension based on the income.  However, by an administrative error, instead of reducing the appellant's monthly pension, the RO created a separate award at a reduced rate and paid both awards concurrently.  In other words, the appellant received two pension checks, one at the maximum rate for an individual with no income, which in 2014 was $707.00 per month, and one at the reduced rate based on her SSA income, which in 2014 was $414.00 per month.  Because the erroneous award was due solely to VA administrative error, no overpayment or resultant debt was created, as reflected in a March 2014 administrative decision.  See 38 C.F.R. § 3.500 (2016).  The only issue here is whether the appellant was entitled to continue receiving the second award at the higher rate. 

In a March 2014 letter, VA notified the appellant of the proposed termination of the duplicate pension payment at the higher rate.  The appellant was also informed of her rights to submit evidence, to a personal hearing, and to representation, and that she must submit evidence within 60 days of the letter to show that the proposed action should not be taken.  See 38 C.F.R. § 3.103 (2016).  The appellant did not request a hearing or submit pertinent information or evidence.  The duplicate award was thus terminated effective May 1, 2014, the last day of payment of the erroneous award, and the appellant was notified of this fact in a May 2014 letter. 

The due process requirements for terminating the erroneous award were satisfied through the March 2014 letter notifying the appellant of the proposed termination and her rights to dispute that action.  See id.  There is no dispute that the appellant has been in receipt of SSA income, and the issue on appeal does not concern the amount of pension paid in terms of factors such as income, medical expenses, and the existence of dependents, but rather whether the appellant was entitled to the duplicate award in the higher amount.  There is no basis in VA law for the duplicate award, which was clearly an administrative error.  See 38 U.S.C.A. §§ 101, 1503, 1521, 1541, 1543 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.274 (2016).  

With regard to the effective date of the discontinuance of the erroneous award of pension, VA law provides, in relevant part, that a reduction or discontinuance of an erroneous award of pension benefits based solely on administrative error or error in judgment on the part of VA is the date of last payment, with certain exceptions not applicable here.  38 U.S.C.A. § 5112(b)(10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2016).  Accordingly, the discontinuance of the erroneous pension award effective May 1, 2014, the first day of the month following the date of last payment, was proper. 

As the outcome of this appeal is determined solely as a matter of law based on facts that are not in dispute, the benefit-of-the-doubt rule does not apply.  Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

The termination of an erroneous duplicate award of death pension in the monthly amount of $707.00 effective May 1, 2014 was proper; the appeal is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


